Citation Nr: 1543766	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  00-02 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a cervical spine disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for nerve damage of the left upper extremity other than the left ulnar nerve, to include as secondary to arthrodesis of the left elbow.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for arthritis of the left hand/thumb and wrist to include carpometacarpal and pantrapezial arthritis, to include as secondary to arthrodesis of the left elbow.

5.  Entitlement to an initial evaluation in excess of 20 percent for left knee arthritis from December 21, 2009 to October 3, 2011, and in excess of 30 percent since December 1, 2012, for status post left knee arthroplasty. 

6.  Entitlement to an evaluation in excess of 20 percent for left ulnar neuropathy.

7.  Entitlement to an evaluation in excess of 10 percent for a donor site fracture of the left tibia.

8.  Entitlement to an initial compensable evaluation for scars of the left arm from May 15, 1947 to November 14, 2004, and in excess of 10 percent thereafter.  

9.  Entitlement to an initial compensable evaluation for scars of the left knee from November 15, 1956 to December 20, 2009, and in excess of 10 percent thereafter.

10.  Entitlement to special adaptive housing (SAH).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from December 1945 to May 1947, with six months of additional prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 1999, September 2005, September 2010, July 2011, and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

This case was last before the Board in March 2014, when the Board awarded earlier effective dates of May 15, 1947 and November 15, 1956 for scars of the left arm and left knee, respectively.  The Board additionally remanded the above issues at that time for further development.  The case has been returned to the Board at this time for further appellate review.  

The Board has recharacterized the increased rating issues respecting the scars of the left arm and left knee on appeal as initial increased rating claims in light of the Board's previous award of earlier effective dates regarding those issues.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The cervical spine claim is considered reopened, and that reopened claim as well as the other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

New evidence that tends to substantiate the claim of service connection for a cervical spine disorder has been received since a final August 1971 rating decision that denied service connection for that claimed disorder.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a cervical spine disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

Historically, service connection for a cervical spine disorder was denied in an August 1971 rating decision, and the Veteran was informed of that decision in an August 1971 letter.  The Veteran did not submit a notice of disagreement within one year of that notification letter, nor any additional evidence with respect his cervical spine claim within one year of that notification letter.

As no new and material evidence was received during the appeal period following the August 1971 notification letter, the August 1971 rating decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Likewise, as the Veteran did not submit a notice of disagreement within one year of the August 1971 notification letter, the August 1971 rating decision is final.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2015).  New and material evidence is therefore required to reopen the claim of service connection for a cervical spine disorder.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

In December 2009, the AOJ determined that the evidence of record necessitated obtaining a new VA examination and medical opinions respecting the Veteran's cervical spine claim.  In light of that determination, the Board must conclude that new and material evidence which tends to substantiate the Veteran's claim of service connection for a cervical spine disorder has been received in this case, and that claim is reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


ORDER

New and material evidence with respect to the claim of service connection a cervical spine disorder has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted.


REMAND

With respect to the cervical spine disorder that has been reopened, the Board finds that a remand is necessary in order for the AOJ to address the merits of that issue in the first instance.  

Additionally, the Board notes that the December 2009 cervical spine VA examiner's opinion did not address the aggravation component of secondary service connection; that opinion is therefore inadequate.  A remand is therefore necessary in order to afford the Veteran another VA examination so that an adequate and appropriate VA medical opinion may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

In the March 2014 remand, the Board requested several VA examinations and opinions with regards to the other remanded issues.  The Veteran underwent a VA examination of those conditions in January 2015.

With respect to the scar claims, the examiner noted that because she did not examine the Veteran previously she could not comment as to those scars without mere speculation.  Moreover, while the examiner did note the area of the left knee scar in the left knee examination, she did not complete any contemporaneous examination that is adequate for rating purposes-including whether such scarring was painful or unstable-of the Veteran's scarring of the left arm or left knee in January 2015.  

With respect to the bilateral knee and left tibia disorders, the Board notes that the examiner's opinions regarding the right knee are cursory, particularly with regards to the aggravation component of secondary service connection; the examiner additionally does not seem to consider the Veteran's left knee condition prior to his arthroplasty, including the severity of his symptomatology prior to that time in her opinion.  The Board notes that there is no engagement with the facts of the case with regards to either causation or aggravation of secondary service connection with regards to the Veteran's right knee disorder, particularly with regards to the severity of his left knee disability.  The examiner's opinions are conclusory and inadequate.

Respecting the left knee, the Board notes that the examiner indicated that the Veteran complained of flare-ups, stated that the examination neither supports nor contradicts the Veteran's statements describing functional loss during flare-ups, and then checked "no" to the question of whether pain, weakness, or incoordination significantly limit the Veteran's functional ability with flare-ups.  The Board finds these conclusions, without additional comment, to be extremely confusing and internally inconsistent; as the examiner did not question the credibility of the Veteran's statements regarding flare-up, then the examiner clearly failed to address whether there was additional functional impairment due to flare-ups as required under Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  

Moreover, the March 2014 remand instructions clearly indicated that the examiner must comment on the "degree of disability due to functional loss resulting from pain, flare-up, weakness, fatigability, etc.  All functional losses, especially those associated with flare-ups, must be equated to additional loss in range of motion (beyond what is shown clinically).  (This requires some conjecture on the examiner's part.)"  This was clearly not performed by the January 2015 examiner.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

With regards to the left tibia disability, it does not appear that the examiner actually performed an examination of the Veteran's left tibia.  She cursorily addressed the donor site left tibia disability in an addendum, stating that "the Veteran points to an area on the left shin that is without visible scar or deformity.  No complaints of pain or tenderness."  The Board notes that this examination-if one can even call it that, particularly given there is a specific Disability Benefits Questionnaire (DBQ) addressing tibia disabilities-is woefully inadequate; moreover, the Board notes that it does not even address whether there is a scar associated with surgical removal from the donor site.

Regarding the left upper extremity neurological claims, while the examiner did address most of the questions associated with the left ulnar neuropathy disability, the examiner only examined the left radial nerve and did not appear to examine any other nerve of the left upper extremity.  Moreover, it does not appear that the examiner performed any clinical testing, such as an EMG or NCS, as indicated by the previous remand instructions.  The examiner additionally noted that there was a loss of grip strength, but noted that it was more likely due to wrist/hand arthritis, though no reasoning for that conclusion was provided.  Thus, the neurological examination is inadequate.

Finally, the examiner noted that there was left wrist arthritis and CMS arthritis, which was more likely a disability of the left thumb/hand.  However, after providing the examination and diagnoses, the examiner inexplicably failed to render any etiological opinions respecting those conditions, as requested in the Board's previous remand.

Furthermore, the Board's March 2014 remand instructions were clear that the examiner should obtain "detailed medical histories" respecting each and every disorder or disability examined.  The examiner provided scant if any medical history in all of her examination reports.  Thus, there was not substantial compliance with the Board's previous remand instructions, regardless of the above deficiencies noted.  See Stegall, supra.  

Given the multitude of deficiencies noted above, it is clear to the Board that the January 2015 examiner, as a doctor of nursing practice, was not qualified to render the above requested opinions and to perform the requested examinations in light of the complexities implicated in this case.  Thus, in the remand instructions below, the Board is going to ask for specialists to individually assess the disorders/disabilities in this case in order to adequately address the issues raised by this appeal.  The Board therefore remands all of the above issues for additional VA examinations in order to assure compliance with its previous remand and to assure adequacy of the examinations.  See Barr, supra; Stegall, supra. 

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, with respect to the SAH issue on appeal, in light of all of the above remands, the Board finds that a decision on that issue would be premature and that the SAH issue is intertwined with the above remanded issues, and that issue is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any relevant VA treatment records from any VA medical facility that may have treated the Veteran, which is not currently associated with the claims file, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his cervical spine, bilateral knee, left tibia, left wrist/hand arthritis, scarring of the left arm and left knee, and left upper extremity/left ulnar neurological disabilities, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination with an orthopedist in order to determine whether his claimed cervical spine disorder is related to his military service or service-connected disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should elicit from the Veteran a detailed history concerning problems with his neck/cervical spine.  The examiner should be extremely detailed in documenting the Veteran's reported problems, including injury in service, if any; onset of symptomatology; continuity of symptomatology; etc.

After the examiner has obtained the detailed history, reviewed the claims file, and examined the Veteran, the examiner should specifically indicate the cervical spine/neck disorders found, to include any arthritic condition thereof.  

The examiner should then opine whether each cervical spine disorder found more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.  

The examiner should then opine whether any cervical spine disorder is (a) caused by; or, (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected disabilities, which currently include scarring of the left arm and left knee, arthrodesis of the left elbow, left ulnar neuropathy, left knee, and left tibia disabilities.

The examiner should discuss the December 2009 VA examination report and the examiner's findings and conclusions therein, as well as any other pertinent evidence of record.  

The examiner should also specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination with an orthopedist to determine the current severity of his left knee and left tibia disabilities, and to determine whether the Veteran's right knee disorder is related to military service or service-connected disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should elicit from the Veteran a detailed history concerning problems with his knees, to include the bone graft site associated with the left tibia.  The examiner should be extremely detailed in documenting the Veteran's reported problems, including injury in service, if any; onset of symptomatology; continuity of symptomatology; etc.

Then, the VA examiner should conduct range-of-motion testing-particularly as to knee extension, flexion, and any ankylosis, or arthritis thereof-and provide commentary regarding functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  

The examiner must estimate the effect of all functional losses, including due to pain, incoordination, lack of endurance, weakness, fatigability, and flare-ups, etc., by equating the disability experienced due to all such losses to loss of motion (stated in degrees) beyond what is shown clinically (e.g., the examiner should estimate the level of disability caused by the combined effect of all functional losses and identify the level of limited motion that would equate to such a level of disability).  This should be done for all ranges of motion.  

The examiner must also indicate the presence or absence of any lateral instability and/or recurrent subluxation in the Veteran's bilateral knees.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should so report.  

With respect to the left knee disability, the examiner should additionally address whether the Veteran's left knee is ankylosed and if so, whether such is favorable or unfavorable and at what angle such is ankylosed at.  The examiner should also indicate whether the Veteran's left knee disability has chronic residuals following his arthroplasty consisting of severe painful motion or weakness in the left leg.  

Regarding the Veteran's left tibia disability, the examiner should specifically address any and all residuals of the donor site left tibia fracture, including any scarring or neurological impairment thereof.  The examiner should specifically indicate whether the Veteran has nonunion of his left tibia and fibula with loose motion that requires a brace, or whether there is malunion of the left tibia and fibula, and if so, whether such results in a mild, moderate or marked left ankle disability.  

After the above examination is completed, the examiner should then address the following with respect to the Veteran's right knee disability:

(a) State the Veteran's right knee disorder(s) present.
(b) Whether any diagnosed right knee disorder(s) more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or are otherwise the result of military service.  
(c) If such is determined to not be related to military service, the examiner must then opine whether the Veteran's right knee disorder(s) are caused by his service-connected disabilities, particularly his left knee and left tibia disabilities and/or any symptomatology associated with those disabilities such as abnormal gait or weightbearing.
(d) The examiner must also opine whether the Veteran's right knee disorder is aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected disabilities, particularly his left knee and left tibia disabilities and/or any symptomatology associated with those disabilities such as abnormal gait or weightbearing.  

In addressing the above opinions with respect to the Veteran's claimed right knee disorder, the examiner must engage the evidence of record and give detailed rationales for the conclusions reached therein.  The examiner should also be extremely mindful of and specifically address the Veteran's allegations of overcompensation of his right knee due to his left-sided knee and tibia disabilities; the examiner should address this allegation in extreme detail, engaging the evidence of record in any opinion rendered.  The total history of the symptomatology and progression of both the left-sided knee and tibia disabilities, as well as the progression of the right knee disorder should be discussed in detail.

The examiner should also specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology.  The examiner should also address the previous January 2015 examination report and the examiner's opinions in his/her own opinions, as well as any other pertinent evidence of record.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA examination with an orthopedist to determine whether the Veteran's left wrist/hand/thumb disorders are related to military service or service-connected disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary, including x-rays, must be conducted and the results reported in detail.

The examiner should elicit from the Veteran a detailed history concerning problems with his left wrist, hand and thumb.  The examiner should be extremely detailed in documenting the Veteran's reported problems, including injury in service, if any; onset of symptomatology; continuity of symptomatology; etc.

After the examiner has obtained the detailed history, reviewed the claims file, and examination the Veteran, the examiner should specifically identify each left wrist, hand, and thumb disorder found, to include any arthritic condition thereof.  

The examiner must then opine whether any left wrist, hand, or thumb disorder found more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.  

The examiner must then opine whether any left wrist, hand, or thumb disorder is caused by his service-connected disabilities, which currently include scarring of the left arm and left knee, arthrodesis of the left elbow, left ulnar neuropathy, left knee, and left tibia disabilities.  

The examiner must also then opine whether any left wrist, hand, or thumb disorder aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected disabilities, which currently include scarring of the left arm and left knee, arthrodesis of the left elbow, left ulnar neuropathy, left knee, and left tibia disabilities.

The examiner should also specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology.  The examiner should also address the previous January 2015 examination report and the examiner's opinions in his/her own opinions, as well as any other pertinent evidence of record.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Schedule the Veteran for a VA examination by a neurologist to determine the current severity of the Veteran's left ulnar neuropathy and whether there exists a larger neurological problem with the left upper extremity/hand.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, to specifically include an EMG and/or NCS study, must be conducted and the results reported in detail.

The examiner should elicit from the Veteran a detailed history concerning his neurological problems with his left upper extremity, to include his left ulnar neuropathy.  The examiner should be extremely detailed in documenting the Veteran's reported problems, including injury in service, if any; onset of symptomatology; continuity of symptomatology; etc.

After the examiner has obtained the detailed history, reviewed the claims file, and examination the Veteran, the examiner should specifically identify each left upper extremity/hand neurological disorder found, to include left ulnar neuropathy.  

With respect to the claimed left upper extremity neurological conditions other than his service-connected left ulnar neuropathy, the examiner should specifically examine and contemplate whether there is a neurological impairment of the Veteran's musculospiral, median, musculocutaneous, circumflex, and long thoracic nerves, in addition to his service-connected left ulnar nerve.  

If there is no impairment of those other nerves of the left upper extremity, the examiner must specifically note that examination of that nerve was completed and that there was no impairment of that nerve found; the examiner should provide a rationale for the conclusions reached.

For each left upper extremity nerve impairment other than of the left ulnar nerve found, the examiner should specifically address whether such disorder(s) are separate and distinct from the Veteran's service-connected left ulnar neuropathy disability, which have already been addressed under Diagnostic Code 8516, or whether such neurological impairment of the left upper extremity is more appropriately characterized by a greater radicular group impairment such as of all, upper, middle, or lower radicular groups of the left upper extremity (as noted in Diagnostic Codes 8510-13).

For any neurological impairment of the left upper extremity which is separate and distinct from the left ulnar neuropathy disability already service connected, the examiner should then opine whether such is more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include the same trauma from which the Veteran's left elbow disability stems from.  

Then, the examiner must also provide an opinion as to whether any separate and distinct left upper extremity neurological disorder found was (a) caused by; or (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected disabilities, particularly his left elbow arthrodesis and associated left ulnar neuropathy and scarring of the left arm.  The examiner must address both part (a) and (b) in any opinion rendered.

Regarding the left ulnar neuropathy, the examiner should note whether the symptomatology associated with that disability is more closely appropriate to complete or incomplete paralysis of the ulnar nerve.  If the examiner finds that the symptomatology is more approximate to incomplete paralysis of the left ulnar nerve, the examiner should indicate whether such is a mild, moderate, or severe functional impairment.

The examiner should additionally indicate whether the Veteran's left ulnar neuropathy is more closely approximate to complete paralysis of that nerve, which is noted as having a "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspaces and thenar and hypothenar eminences; loss of extension of ring and linger fingers cannot spread fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  

The examiner must additionally indicate whether the Veteran's left ulnar neuropathy results in a decrease in grip strength.  If a decrease of grip strength is shown, the examiner should indicate whether such is a symptom of the Veteran's left ulnar neuropathy or not.  If it is associated with a disability other than left ulnar neuropathy, a complete rationale for that finding must be given.  The examiner should specifically address the January 2015 examiner's finding that the decreased grip strength was the result of left wrist/thumb arthritis rather than the neuropathy.

The examiner should also specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology.  The examiner should also address the previous January 2015 examination report and the examiner's opinions in his/her own opinions, as well as any other pertinent evidence of record.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his left knee and left arm scars.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should comment as to the number of scars that are present with respect to the Veteran's left knee and left arm.  The examiner should additionally address whether there is any scarring associated with the Veteran's left tibia donor site.  The examiner should describe the area of each such scar (in square inches or square centimeters), and whether such scars are painful, unstable, superficial and nonlinear, or deep and nonlinear.  The examiner should also state whether such scarring causes limited motion, or any other functional impairment.

8.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for nerve damage of the left upper extremity other than the left ulnar nerve, left wrist/hand/thumb arthritis, cervical spine, and right knee disorders; increased evaluation for left ulnar neuropathy, scars of the left arm and left knee, donor site fracture of the left tibia, and left knee disabilities; and, entitlement to SAH.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


